03/17/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 19-0654



                      Supreme Court Cause No. DA 19-0654



 TODD DELROY SCHMIDT,
                                            ORDER GRANTING MOTION
                       Petitioner/Appellee, FOR EXTENSION OF TIME
                                            TO FILE ANSWER BRIEF
 -vs-

 AIMEE CATHERINE LAMOREAUX,
 f/k/a AIMEE CATHERIN SCHMIDT,

                    Respondent/Appellant.


            On Appeal From The Montana Eleventh Judicial District Court
                    Flathead County, Cause No: DR-10-360(A)

        THIS MATTER came before the Court upon the motion of Appellee Todd
Delroy Schmidt for a 30-day extension to file his Answer Brief. Finding that
Appellant does not object to the extension and Appellee has not previously requested
an extension,
        NOW, THEREFORE, pursuant to Mont.R.App.P. 26(1), it is hereby ordered
that Appellee is granted an additional 30 days to file Appellee’s Answer Brief. Said
brief is now due on April 20, 2020.
        DATED this ____ day of March 2020.
                                               For the Court,


                                               By____________________________
                                                 Bowen Greenwood
                                                 Clerk of Montana Supreme Court
cc:     Megan Timm, Attorney for Appellant
        Penni L. Chisholm, Attorney for Appellee

                                                                         Electronically signed by:
                                                                            Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                              March 17 2020